Citation Nr: 0331871	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  95-17 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether the veteran has filed a timely claim for waiver of 
recovery of an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1945, and from April 1956 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 decision of the RO's Committee 
on Waivers and Compromises which denied the veteran's claim 
for waiver of recovery of an overpayment of pension benefits.  
The RO denied the claim on the grounds that it was not timely 
filed.  The Board remanded the case in June 1998 and January 
2001.


FINDINGS OF FACT

1.  By a January 1994 letter, the VA notified the veteran 
that he was charged with an overpayment of pension benefits, 
and he was then told of his right to request waiver of the 
overpayment within 180 days.

2.  The veteran's request for waiver was not received by the 
VA until September 1994, more than 180 days after 
notification of the overpayment.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of the overpayment 
of pension benefits was not timely filed.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1940 to November 
1945, and from April 1956 to October 1957.

In January 1987, the veteran was awarded disability pension 
benefits effective August 1, 1986.

In a letter dated November 26, 1993, the RO notified the 
veteran that an adjustment to his pension benefits had 
resulted in an overpayment.  The letter further explained 
that he would be shortly notified of the amount of the 
overpayment.  

On September 13, 1994, a request for a waiver of overpayment 
was received from the veteran by the RO.  He indicated that 
he had received two letters from the RO, one dated November 
26, 1993, the other January 6, 1994, informing him of his 
indebtedness in the amount of $6,482.  [The pension 
overpayment was initially set at $6,482, but was later 
reduced to $3,222 due to a retroactive adjustment to the 
pension award.]  The waiver request was signed by the veteran 
on March 24, 1994.  It was, however, date stamped as having 
been received by the RO on September 13, 1994.  Also on 
September 13, 1994, the veteran submitted a Financial Status 
Report, VA Form 20-5655.  This form also indicated that it 
was signed on March 24, 1994, but was date stamped as having 
been received by the RO on September 13, 1994.

An October 1994 decision of the Committee on Waivers and 
Compromises (COWC) denied waiver of recovery of the 
overpayment of pension benefits, on the basis that the claim 
for waiver was not timely filed.  The decision noted that the 
first demand letter had been sent on November 26, 1993, and 
that the request for a waiver was received on September 13, 
1994.  

In June 1995, the veteran submitted a statement of appeal, VA 
Form 9, indicating that he had completed a waiver request 
with the help of his representative.  He noted that he left 
the completed waiver request forms with his representative to 
be filed immediately, "but for some unknown reason to me, he 
apparently did not send it."  Thus, the veteran argued that 
he should not be held liable because he was not a fault for 
the delay.  

In June 1998, the Board remanded this case requesting, in 
pertinent part, that the RO attempt to obtain a copy of the 
January 6, 1994 letter sent by the RO to the veteran 
informing him of his debt.  

In August 1998, a statement was received from the VA's Debt 
Management Center (DMC) in Ft. Snelling, Minnesota.  The DMC 
sent this statement in response to the RO's request for 
copies of the notification letter, dated January 6, 1994.  
The DMC noted that the initial demand letter was dated 
November 26, 1993, and that the January  6, 1994 letter was 
the third demand letter.  The DMC also noted that these 
letters were computer generated and copies of the letters are 
not kept.

In November 1999, a hearing was conducted before a hearing 
officer at the RO.  The veteran testified that he had 
received a letter dated in November 1993 regarding an 
overpayment of benefits.  He then completed forms requesting 
a waiver of overpayment with the help of his representative 
on March 24, 1994.  He testified that he left these waiver 
request forms with his representative for filing.  Thus, he 
claimed that he should not be held accountable for any 
subsequent administrative errors which were out of his 
control and not his fault.  

In January 2000, the veteran submitted a statement in support 
of his claim.  He noted that the RO had failed to provide 
evidence indicating that he had been informed about his right 
to request a waiver, and about the time limitation associated 
with this right.  He indicated that he did request a waiver 
on March 24, 1994, which his representative failed to timely 
submit.  He noted that the RO was penalizing him for a 
mistake outside of his control.  

II.  Analysis

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness by VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates that as a result of error either by VA, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson of the COWC shall direct that 
the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The Board notes that where, as in the present case, VA mails 
a notice, there is a presumption of the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

The Board notes that the claims folder contains a statement 
from the VA's DMC noting that the November 26, 1993 letter 
was the initial demand letter, and that the January 6, 1994 
letter was the third demand letter.  It also noted that these 
letters were computer generated and copies of the letters are 
not kept.  These items are a part of the permanent record.  
See OF Bulletin 99.GC1.04 (May 14, 1999).

On September 13, 1994, the veteran's request for a waiver of 
overpayment was received by the RO.  In his request, he 
indicated that he had received two letters from the RO, one 
dated November 26, 1993, the other January 6, 1994, informing 
him of his indebtedness.  Clearly the veteran's waiver claim, 
received by the VA in September 1994, was beyond the 180 day 
time limit permitted by law.  It is neither claimed nor shown 
that there was delay in the veteran receiving notice of the 
debt.   The veteran contends that he completed the waiver 
request in a timely fashion in March 1994, but that he left 
it with his representative, and that he should not be held 
accountable for the subsequent failure of the representative 
to file his request with the RO in a timely fashion.  
However, the law does not recognize such circumstances as a 
basis for extending the time to file a waiver claim.

In sum, the veteran filed his waiver claim well after the 180 
day time limit for requesting waiver, and the evidence shows 
no basis for extending that time limit.  As the waiver 
request was not timely filed, the merits of waiver may not be 
considered.  The law and not the evidence controls the 
outcome of this case, and as a matter of law, the waiver 
claim must be denied as not timely filed.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

The veteran's claim for waiver of recovery of an overpayment 
of pension benefits was not timely filed, and is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals







IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

